Citation Nr: 0909809	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for a right chest lump, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of 
exposure to sarin oil and nerve agents.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder characterized as rashes, abnormal growths, and 
an excised cyst on the tail bone, including as due to an 
undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia, including as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue, including as due to an undiagnosed illness.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shrinking testicles, including as due to an undiagnosed 
illness.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of smoke inhalation.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of radiation exposure.

11.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

12.  Entitlement to an initial compensable evaluation for 
tinea cruris.  


REPRESENTATION

Veteran represented by:	Robert K. Gruber, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 
1992, including in the Southwest Asia theater of operations 
during the Persian Gulf War.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Veteran testified in support of these claims during a 
video conference hearing held before the undersigned Veterans 
Law Judge in January 2009.  During this hearing, the 
Veteran's representative raised a claim for revision of the 
RO's May 2005 decision denying the Veteran entitlement to 
service connection for residuals of smoke inhalation.  He 
contended that the RO clearly and unmistakably erred in 
characterizing the claim as one to reopen.  At the time of 
the hearing, however, the May 2005 rating decision on this 
claim was not final, thereby precluding the filing of such a 
claim.  The Board thus suggests that, if the Veteran wants to 
file such a claim following the issuance of this decision, he 
should do so once this or the decision that allegedly 
involves CUE becomes final.   

Below, the Board reopens the Veteran's claims of entitlement 
to service connection for PTSD, a skin disorder characterized 
as rashes, abnormal growths, and an excised cyst on the tail 
bone, fibromyalgia, chronic fatigue and shrinking testicles.  
It then addresses these claims on their merits, all including 
as due to undiagnosed illness, as well as the claim of 
entitlement to service connection for major depression in the 
REMAND section, below, and REMANDS these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the Veteran adequate notice with regard to 
the claims being decided.  

2.  The Veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  There are no objective indications of record of a right 
chest lump.

4.  The Veteran does not currently have a disability 
representing a residual of exposure to sarin oil and nerve 
agents.

5.  In a rating decision dated September 2002, the RO last 
denied the Veteran's claims of entitlement to service 
connection for PTSD, a skin disorder, and residuals of smoke 
inhalation and radiation exposure.

6.  The RO notified the Veteran of the September 2002 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.

7.  The evidence received since September 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD and raises a reasonable possibility of 
substantiating that claim.  

8.  The evidence received since September 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a skin disorder characterized as rashes, abnormal 
growths, and an excised cyst on the tail bone, including as 
due to an undiagnosed illness, and raises a reasonable 
possibility of substantiating that claim.  

9.  The evidence received since September 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of smoke inhalation and does not 
raise a reasonable possibility of substantiating that claim.  

10.  The evidence received since September 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of exposure to radiation and does 
not raise a reasonable possibility of substantiating that 
claim.  

11.  In a rating decision dated December 1997, the RO denied 
the Veteran's claim of entitlement to service connection for 
joint pain in multiple joints.

12.  The RO notified the Veteran of the December 1997 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.

13.  The evidence received since December 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for fibromyalgia, including as due to an undiagnosed illness, 
and raises a reasonable possibility of substantiating that 
claim.  

14.  In a rating decision dated September 1997, the RO denied 
the Veteran's claim of entitlement to service connection for 
chronic fatigue.

15.  The RO notified the Veteran of the September 1997 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.

16.  The evidence received since September 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for chronic fatigue, including as due to an undiagnosed 
illness, and raises a reasonable possibility of 
substantiating that claim.  

17.  In a rating decision dated June 1998, the RO denied the 
Veteran's claim of entitlement to service connection for 
shrinking testicles.

18.  The Veteran initiated, but did not perfect, an appeal of 
the RO's June 1998 denial.  

19.  The evidence received since June 1998 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for shrinking testicles, including as due to an undiagnosed 
illness, and raises a reasonable possibility of 
substantiating that claim.  

20.  During the course of this appeal, the Veteran's 
irritable bowel syndrome caused bowel disturbances and 
abdominal distress, but was no more than moderately 
disabling.   

21.  During the course of this appeal, the Veteran's tinea 
cruris involved one percent of his total body surface area, 
all of which was unexposed, and necessitated the use of 
topical fungal medication, not systemic treatment.  




CONCLUSIONS OF LAW

1.  A right chest lump was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1117, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2008).

2.  Residuals of exposure to sarin oil and nerve agents were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008)

3.  The September 2002 rating decision, in which the RO 
denied reopening the Veteran's claims of entitlement to 
service connection for PTSD, a skin disorder, and residuals 
of smoke inhalation and radiation exposure is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a skin 
disorder characterized as rashes, abnormal growths, and an 
excised cyst on the tail bone, including as due to an 
undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
smoke inhalation.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

7.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
radiation exposure.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

8.  The December 1997 rating decision, in which the RO denied 
reopening the Veteran's claim of entitlement to service 
connection for joint pain in multiple joints, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

9.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for fibromyalgia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

10.  The September 1997 rating decision, in which the RO 
denied reopening the Veteran's claim of entitlement to 
service connection for chronic fatigue, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).

11.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for chronic 
fatigue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

12.  The June 1998 rating decision, in which the RO denied 
reopening the Veteran's claim of entitlement to service 
connection for shrinking testicles, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

13.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for shrinking 
testicles.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

14.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for irritable bowel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7319 
(2008).

15.  The criteria for entitlement to an initial compensable 
evaluation for tinea cruris are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.118, Diagnostic Codes 7800-7806, 7820 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

Also in March 2006, the Court held that, with regard to 
claims to reopen, VA must inform the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
The Court explained that in notifying the claimant of what 
evidence would be considered new and material, VA should look 
at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The Court 
further held that, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide the claimant at least general 
notice of that requirement.  The Court additionally held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must list examples of the 
types of medical and lay evidence the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Such 
evidence includes competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated April 2004, March 2006, 
October 2007 and September 2008, before initially deciding 
those claims in a rating decision dated May 2005.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of letters and memoranda the RO sent to the 
Veteran in October 2007, September 2008 and October 2008, 
also reflects compliance with pertinent regulatory provisions 
and case law, noted above.  In the letters, the RO 
acknowledged the claims being decided, informed the Veteran 
of the evidence necessary to support those claims, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
bases of the RO's last denials of the Veteran's claims to 
reopen.  The RO also provided the Veteran all necessary 
information on such claims and disability ratings and 
effective dates.  In addition, the RO identified the evidence 
it had received in support of the Veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof, but that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to 
those claims, including service treatment and personnel 
records, post-service treatment records, and information from 
the Social Security Administration (SSA).  However, as the RO 
explained to the Veteran in memoranda sent in 2007 and 2008, 
the RO's efforts in securing certain service records, post-
service clinical records and information from SSA were 
unsuccessful.  

The RO also conducted medical inquiry in support of the 
Veteran's claims for higher initial evaluations by affording 
the veteran a VA examination, during which a VA examiner 
discussed the severity of the Veteran's service-connected 
disabilities.  The RO did not afford the Veteran VA 
examinations in support of his claims for service connection; 
however, such examinations are not mandated in this case.  
Rather, with regard to these claims, there is no evidence in 
the claims file either confirming that the claimed disability 
exists, or reflecting the existence of an in-service event, 
injury or disease to which an examiner could relate a current 
disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims entitlement to service connection for a 
right chest lump, including as due to an undiagnosed illness, 
and residuals of exposure to sarin oil and nerve agents.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Right Chest Lump

According to written statements submitted during the early 
stages of this appeal, the Veteran had a lump on the right 
side of his chest, which came and went, but was never present 
during a VA examination.  Allegedly, this lump developed 
secondary to his service in the Persian Gulf, when he 
experienced smoke and fume inhalation daily from oil well 
fires, occasionally became engulfed in the fumes, was exposed 
to radiation and uranium from burning missile metals and 
enemy vehicles, and engaged in demolition without using a 
hazmat suit and, sometimes, a gas mask.  According to his 
hearing testimony, presented in January 2009, the lump 
eventually disappeared leaving one of his nipples bigger than 
the other.     

The Veteran's service treatment records reflect that, during 
service, the Veteran expressed skin complaints, but none 
associated with his chest.  Medical professionals noted 
various skin abnormalities, but, similarly, none involving 
the Veteran's chest.  On separation examination conducted in 
February 1992, the Veteran reported a history of skin disease 
and the examiner noted acne, resolved.  
 
Since discharge, the Veteran has continued to report and 
receive treatment for skin complaints and has undergone VA 
examinations of his skin.  Prior to filing a claim for 
service connection for a lump on his right chest, during a VA 
Persian Gulf Registry examination conducted in September 1996 
and a VA outpatient treatment visit in November 1997, a VA 
examiner and VA physician noted skin abnormalities of the 
chest, or more specifically, cystic acne on the chest and a 
dry, scaly patch on the left upper chest.  Since the Veteran 
filed his claim, however, no medical professional has 
objectively confirmed the existence of a right chest lump.  
In fact, during multiple VA outpatient treatment visits dated 
during this time period, medical professionals noted normal 
skin with no suspicious lesions or rashes.  

As noted above, to prevail in a claim for service connection 
on a direct basis, a claimant must submit competent evidence 
establishing that he has a current disability resulting from 
service.  In this case, the record includes no such evidence.  
In fact, the Veteran recently admitted that he no longer has 
a lump on his chest.  Even assuming his initial application 
for compensation and earlier dated statements represent an 
assertion that he has a disability manifested by a chest 
lump, such an assertion may not be considered competent 
evidence of a current disability.  The record does not 
reflect that the Veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In addition, to prevail in a claim for service connection on 
a presumptive basis secondary to service in the Persian Gulf, 
there must be objective indications of record of the claimed 
condition.  As previously indicated, there are none in this 
case.  Rather, since 1997, no medical professional has noted 
any skin abnormality on the Veteran's chest, lump or 
otherwise.

In light of the foregoing, the Board concludes that a lump on 
the right chest was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  This claim 
is not in relative equipoise; therefore, the Veteran may not 
be afforded the benefit of the doubt in the resolution 
thereof.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.

2.  Residual of Exposure to Sarin Oil & Nerve Agents

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in January 2009, the Veteran was exposed to, in 
part, sarin oil and nerve agents during active service.  The 
Veteran alleges that some of the disabilities at issue in 
this appeal developed secondary to this exposure and this is 
an allegation the Board explores in the REMAND section of 
this decision, below.  Here, the Board is considering the 
Veteran's general claim for service connection for disability 
secondary to such exposure.  With regard to this claim, the 
Veteran has not clearly identified the disability for which 
he is seeking service connection.   

The Veteran's service treatment and personnel records do not 
confirm the alleged exposure, nor include a diagnosis of any 
disability caused by such exposure.  Following discharge, in 
July 1997, however, the Office of the Secretary of Defense 
informed the Veteran by letter that the unit in which he 
served in Iraq in March 1991 might have been exposed to a 
very low level of nerve agents, including sarin, when rockets 
were destroyed.  

Since then, the Veteran has received treatment for multiple 
medical conditions, but no medical professional has related 
any one of these conditions to the Veteran's possible 
exposure to nerve agents and sarin.  Instead, the Veteran's 
assertions represent the only evidence of record diagnosing a 
disability resulting from such exposure and, as previously 
indicated, under Espiritu v. Derwinski, 2 Vet. App. at 494-
95, such assertions not be considered competent evidence of a 
current disability.  

In the absence of competent evidence of a current disability 
resulting from exposure to sarin oil and nerve agents, the 
Board concludes that such disability was not incurred in or 
aggravated by service.  This claim is not in relative 
equipoise; therefore, the Veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Claims to Reopen

1.  PTSD, Skin Disorder,
Residuals of Smoke Inhalation & Radiation Exposure

The RO previously denied the Veteran's claim of entitlement 
to service connection for PTSD in rating decisions dated in 
September 1997 and September 2002.  In the latter rating 
decision, the RO also denied the Veteran's claims of 
entitlement to service connection for a skin disorder and 
residuals of smoke inhalation and radiation exposure.  The RO 
last denied the Veteran's claims on the following bases: (1) 
the record included no diagnosis of PTSD; (2) the treatment 
record failed to show treatment for a skin disorder that was 
related to service; and (3) the medical record included no 
diagnosis of a disability related to smoke inhalation or 
radiation exposure.  In deciding the claims, the RO 
considered the Veteran's written statements, service 
treatment and personnel records and post-service VA and 
private treatment records, and VA examination reports.    

The RO notified the Veteran of the September 2002 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  
The September 2002 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

The Veteran attempted to reopen the previously denied claims 
of entitlement to service connection for PTSD, a skin 
disorder and residuals of smoke inhalation and radiation 
exposure by written statement received in January 2004.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's September 2002 rating decision includes the 
Veteran's written statements and hearing testimony, service 
treatment and personnel records and post-service VA and 
private treatment records, reports of VA examinations and 
information from SSA.  

With the exception of the service treatment and personnel 
records and some of the VA treatment records, which were 
already of record in September 2002, this evidence is new.  
It was not previously submitted to agency decisionmakers and 
is neither cumulative, nor redundant of the evidence of 
record at the time of the last prior final denial.  

With regard to the claims of entitlement to service 
connection for PTSD and a skin disorder, this evidence is 
also material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claims.  
Specifically, the post-service treatment records include a 
diagnosis of PTSD and notations of skin abnormalities 
discussed in conjunction with the Veteran's service in the 
Persian Gulf and his reported history of smoke inhalation and 
exposure to various toxic substances.  The lack of such 
evidence formed the basis of the RO's previous denial of the 
Veteran's claims for service connection for PTSD and a skin 
disorder.

With regard to the claims of entitlement to service 
connection for residuals of smoke inhalation and radiation 
exposure, this evidence is not material because, by itself or 
when considered with the evidence previously of record, it 
does not relate to an unestablished fact necessary to 
substantiate the claims and does not raise a reasonable 
possibility of substantiating the claims.  

The medical records, VA examination reports and information 
from SSA merely show that, since discharge, the veteran has 
continued to received treatment for multiple medical 
conditions, not one of which a medical professional has 
indicated results from smoke inhalation or radiation 
exposure.  The Veteran's written statements and testimony 
reflect his belief that he has disabilities related to the 
smoke inhalation and radiation exposure, but do not 
specifically identify the claimed disabilities.  The same 
lack of evidence of such disabilities formed the basis of the 
RO's previous denial of the veteran's claims for service 
connection for residuals of smoke inhalation and radiation 
exposure.

Having determined that new and material evidence has been 
received with regard to the claims of entitlement to service 
connection for PTSD and a skin disorder, the Board may reopen 
those claims.  The Board may not, however, decide them on 
their merits because, as explained below, VA has not yet 
satisfied its duty to assist the Veteran in the development 
of those claims under the VCAA.

Having determined that new and material evidence has not been 
received with regard to the claims of entitlement to service 
connection for residuals of smoke inhalation and radiation 
exposure, the Board may not reopen and must deny these 
claims.  

2.  Fibromyalgia

The RO previously denied the Veteran's claim of entitlement 
to service connection for joint pain in multiple joints in a 
rating decision dated December 1997.  The RO denied the claim 
on the basis that there was no objective indication of a 
chronic disability of the joints.  In deciding this claim, 
the RO considered the Veteran's written statements, service 
treatment and personnel records and post-service VA and 
private treatment records, and VA examination reports.    

The RO notified the Veteran of the December 1997 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  
The December 1997 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

The Veteran attempted to reopen the previously denied claim 
of entitlement to service connection for joint pain in 
multiple joints by written statement received in January 
2004.  Therein, he recharacterized the joint pain as 
fibromyalgia.  

The evidence that has been associated with the claims file 
since the December 1997 rating decision includes the 
Veteran's written statements and hearing testimony, service 
treatment and personnel records and post-service VA and 
private treatment records, reports of VA examinations and 
information from SSA.  

With the exception of the service treatment and personnel 
records, which were already of record in December 1997, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for 
fibromyalgia and raises a reasonable possibility of 
substantiating that claim.  Specifically, the post-service 
treatment records reflect continuous complaints of joint 
pain, which medical professionals objectively confirmed.  The 
lack of such evidence formed the basis of the RO's previous 
denial of this claim.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for fibromyalgia.  The Board may not, 
however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the Veteran in the development of this claim under the VCAA.

3.  Chronic Fatigue

The RO previously denied the Veteran's claim of entitlement 
to service connection for chronic fatigue in a rating 
decision dated September 1997.  The RO denied the claim on 
the basis that there was no evidence of a chronic disorder to 
account for the veteran's complaints of fatigue.  In deciding 
this claim, the RO considered the Veteran's written 
statements, service treatment and personnel records and post-
service VA and private treatment records, and VA examination 
reports.    

The RO notified the Veteran of the September 1997 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  
The September 1997 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

The Veteran attempted to reopen the previously denied claim 
of entitlement to service connection for chronic fatigue by 
written statement received in January 2004.  

The evidence that has been associated with the claims file 
since the September 1997 rating decision includes the 
Veteran's written statements and hearing testimony, service 
treatment and personnel records and post-service VA and 
private treatment records, reports of VA examinations and 
information from SSA.  

With the exception of the service treatment and personnel 
records, which were already of record in September 1997, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for chronic 
fatigue and raises a reasonable possibility of substantiating 
that claim.  Specifically, the post-service treatment records 
include physicians' notations of fatigue possibly related to 
a psychiatric disability, but also discussed in conjunction 
with the Veteran's service in the Persian Gulf and his 
reported history of smoke inhalation and exposure to various 
toxic substances.  The lack of such evidence formed the basis 
of the RO's previous denial of this claim.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for chronic fatigue.  The Board may not, 
however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the Veteran in the development of this claim under the VCAA.

4.  Shrinking Testicles

The RO previously denied the Veteran's claim of entitlement 
to service connection for shrinking testicles in a rating 
decision dated June 1998.  The RO denied the claim on the 
basis that there was no evidence that the Veteran's shrinking 
testicles existed for six months or more.  In deciding this 
claim, the RO considered the Veteran's written statements, 
service treatment and personnel records and post-service VA 
and private treatment records, and VA examination reports.    

The RO notified the Veteran of the June 1998 rating decision 
and of his appellate rights with regard to the decision.  The 
Veteran then initiated, but did not perfect, an appeal of the 
decision.  It is thus final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The Veteran attempted to reopen the previously denied claim 
of entitlement to service connection for shrinking testicles 
by written statement received in January 2004.  

The evidence that has been associated with the claims file 
since the June 1998 rating decision includes the Veteran's 
written statements and hearing testimony, service treatment 
and personnel records and post-service VA and private 
treatment records, reports of VA examinations and information 
from SSA.  

With the exception of the service treatment and personnel 
records, which were already of record in June 1998, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for shrinking 
testicles and raises a reasonable possibility of 
substantiating that claim.  Specifically, the Veteran's 
written statements and hearing testimony reflect that his 
testicles have continued to shrink over the years.  The 
Veteran is competent to so state this fact based on his 
observations.  The lack of evidence of shrinkage for in 
excess of six months formed the basis of the RO's previous 
denial of this claim.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for shrinking testicles.  The Board may 
not, however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the Veteran in the development of this claim under the VCAA.

C.  Claims for Higher Initial Evaluations 

The Veteran seeks higher initial evaluations for irritable 
bowel syndrome and tinea cruris.  He asserts that the initial 
evaluations assigned these disabilities do not accurately 
reflect the severity of his associated symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

1.  Irritable Bowel Syndrome

According to written statements submitted during the course 
of this appeal and the Veteran's hearing testimony, presented 
in January 2009, the Veteran's irritable bowel syndrome has 
worsened, causing more severe and frequent symptoms, 
including constant stomach pain, nausea, bloating, 
alternating diarrhea and constipation, bloody stools and 
discharge following the release of stools.  Allegedly, these 
symptoms occasionally incapacitate him, necessitate bed rest 
and, in conjunction with those of other claimed disabilities, 
have resulted in the Veteran being out of work for two years. 

The RO has evaluated the Veteran's irritable bowel syndrome 
as 10 percent disabling pursuant to DC 7319.  This DC 
provides that a 0 percent evaluation is assignable for mild 
irritable colon syndrome; disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is assignable for moderate irritable colon 
syndrome; frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is assignable 
for severe irritable colon syndrome; diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  38 C.F.R. § 4.114 DC 7319 (2008).  

Based on these criteria, the evidence establishes that the 
Veteran's digestive system disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation.  A review of the claims file reveals that the 
objective evidence of record fails to support the Veteran's 
assertions, noted above, regarding the severity of his 
irritable bowel syndrome.  

During service, the Veteran twice reported and received 
treatment for stomach cramps and diarrhea, which medical 
professionals attributed to conditions other than irritable 
bowel syndrome.  

A medical professional first diagnosed this condition during 
a VA Persian Gulf Registry examination conducted in September 
1996, based on the Veteran's reported history of watery 
diarrhea and stomach cramping and bloating every two to three 
months.

The Veteran did not again report gastrointestinal symptoms 
until 2003.  That year, during VA and private outpatient 
treatment visits, he reported stomach pain, diarrhea and 
constipation.  In 2005, the Veteran reported blood in his 
stools.  As a result, he discontinued using Ibuprofen.  
Thereafter, the Veteran did not discover another bloody 
stool.  Since then, in 2005 and 2006, he has sought treatment 
for stomach cramps and epigastric pain on several occasions.  
VA outpatient treatment records dated in 2006 note that the 
Veteran uses medication for irritable bowel syndrome.  

The Veteran underwent a VA examination of his 
gastrointestinal disability in July 2008, during which he 
reported that the epigastric pain and stomach cramps noted in 
2006 had progressed and become incapacitating half of the 
days of the week.  Allegedly, this necessitated bed rest.  
Despite this alleged progression, the Veteran refrained from 
undergoing a gastroenterology workup, or endoscopic 
procedures or a colonoscopy for irritable bowel syndrome.  

The VA examiner noted no overt signs of abdominal discomfort, 
no hepatosplenomegaly, masses or tenderness and normal bowel 
sounds.  He indicated that he could not confirm the Veteran's 
reported level of functional gastrointestinal impairment, 
including any limitations in terms of employment.  He 
explained that the medical records in the claims file did not 
document ongoing, severe irritable bowel symptoms, reflected 
that the Veteran had not undergone an evaluation by a 
gastroenterology specialist or appropriate testing, and was 
not then taking medication for his symptoms.  The examiner 
also explained that, on examination the Veteran exhibited no 
evidence of distress or abdominal discomfort.  He found  
perplexing the Veteran's failure to report to medical 
authorities for evaluation and treatment of his irritable 
bowel syndrome given its alleged severity.   

There is simply no objective evidence of record confirming 
the Veteran's assertion that his irritable bowel syndrome is 
severe.  Rather, based on that objective evidence, 
particularly the VA examiner's recent opinion, the Board 
finds that, during the course of this appeal, the Veteran's 
irritable bowel syndrome caused bowel disturbances and 
abdominal distress, but was no more than moderately 
disabling.  An initial evaluation in excess of 10 percent is 
thus not assignable under DC 7319. 

2.  Tinea Cruris

According to the Veteran's written statements and his hearing 
testimony, presented in January 2009, the Veteran's tinea 
cruris is compensably disabling because it is disfiguring and 
very irritating, itches constantly, and causes pain, 
discomfort, flaking, peeling and cracking.  Allegedly, 
residue from the cream and bleach he uses to combat the 
condition necessitates the purchase of new underwear on a 
regular basis.  

The RO has evaluated the Veteran's tinea cruris as 0 percent 
disabling pursuant to DC 7820, which governs ratings of 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases).  
This DC provides that such an infection is to be rated as 
disfigurement of the head, face or neck (DC 7800), scars (DCs 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  

During the course of this appeal, effective October 23, 2008, 
VA amended the rating criteria for evaluating skin 
disabilities, which include scars.  67 Fed. Reg. 54708, 54712 
(Sept. 23, 2008).  These amendments, which affect some of the 
aforementioned DCs, apply only to claims received on or after 
October 23, 2008, not to the Veteran's claim in this case.  

In this case, the skin condition at issue involves the 
Veteran's groin, not his head, face or neck.  DC 7800 thus 
does not apply.  Scars, other than of the head, face, or 
neck, which are deep or cause limited motion, are to be rated 
under DC 7801.  DC 7801 provides that a 10 percent evaluation 
is assignable for such scars when the area or areas exceed 6 
square inches (39 sq. cm.).  A 20 percent evaluation is 
assignable when the area or areas exceed 12 square inches (77 
sq. cm.).  
38 C.F.R. § 4.118, DC 7801 (2008).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), 
(2) (2008).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2008).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

DC 7806 provides that a 0 percent evaluation is assignable 
for dermatitis with less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent evaluation is assignable for dermatitis 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six  weeks during 
the past 12-month period.  A 30 percent evaluation is 
assignable for dermatitis with 20 to 40 percent of the entire 
body or20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's tinea cruris disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation.  

During service, the Veteran reported and received treatment, 
including topical cream, for tinea cruris involving the thigh 
folds and groin.  

He continued to receive treatment for this condition 
following discharge.  During a VA examination conducted in 
March 1996, a VA examiner characterized the fungal infection 
as extensive and described the Veteran's treatment therefor 
as cream and antibacterial soap.  During VA outpatient 
treatment visits dated in November 1997, November 2003 and 
August 2006, medical professionals characterized the tinea 
cruris as intermittent, opening up periodically, and 
described the treatment therefor as cream.    
 
During a VA examination conducted in July 2008, the Veteran 
reported that his tinea cruris waxed and waned in severity, 
becoming pruritic and irritating during seven days of the 
month, and necessitating the use of Tinactin spray and fungal 
medication, but not systemic treatment.  

The VA examiner noted that the tinea cruris measured 15 by 8 
centimeters in the right groin crease and 10 by 6 in the left 
groin crease and did not involve cracking, bleeding or 
macerated ulceration.  He diagnosed tinea cruris constituting 
0 percent of the Veteran's exposed body surface and 1 percent 
of his total body surface area.  

In sum, during the course of this appeal, the Veteran's tinea 
cruris involved one percent of his total body surface area, 
all of which was unexposed, and necessitated the use of 
topical fungal medication, not systemic treatment.  An 
initial compensable evaluation is thus not assignable under 
DCs 7806 and 7820. 

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition and the Veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to higher initial evaluations 
for irritable bowel syndrome and tinea cruris are not met.  
In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  The Board also considered the 
benefit-of-the-doubt rule; however, because the preponderance 
of the evidence is against each claim, the rule is not for 
application.  


ORDER

Service connection for a right chest lump, including as due 
to an undiagnosed illness, is denied.

Service connection for residuals of exposure to sarin oil and 
nerve agents is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder 
characterized as rashes, abnormal growths, and an excised 
cyst on the tail bone, including as due to an undiagnosed 
illness, is reopened and, to this extent only, granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of smoke 
inhalation is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of 
radiation exposure is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for fibromyalgia is 
reopened and, to this extent only, granted.

New and material evidence having been received, the claim of 
entitlement to service connection for chronic fatigue is 
reopened and, to this extent only, granted.

New and material evidence having been received, the claim of 
entitlement to service connection for shrinking testicles is 
reopened and, to this extent only, granted.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.  

An initial compensable evaluation for tinea cruris is denied.  


REMAND

The Veteran claims entitlement to service connection for 
major depression, PTSD, fibromyalgia, a skin disorder 
characterized as rashes, abnormal growths and an excised cyst 
on the tail bone, chronic fatigue, and shrinking testicles.  
Additional action is necessary before the Board decides these 
claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination in support of the claims of entitlement 
to service connection for fibromyalgia, a skin disorder 
characterized as rashes, abnormal growths and an excised cyst 
on the tail bone, chronic fatigue, and shrinking testicles, 
all including as due to an undiagnosed illness, is necessary.  
The RO afforded the Veteran a VA examination during the 
course of this appeal, but the report of that examination 
does not include a discussion of any of these disabilities.  
Moreover, the reports of VA examinations conducted years ago, 
in support of earlier claims for service connection based on 
service in the Persian Gulf, do not include findings 
sufficient to determine whether service connection may be 
presumed for the claimed disabilities based on such service.  

Second, during the course of this appeal, the RO denied the 
Veteran's claims for service connection for major depression 
and PTSD on the basis that, although the record included a 
diagnosis of the disorders and a competent medical opinion 
linking these disorders to the Veteran's stressors while 
serving in the Persian Gulf, there was no evidence of record 
verifying that any of the alleged stressors actually 
occurred.  

In a June 10, 2008 Memorandum, the RO explained that the 
information the Veteran provided to verify his alleged 
stressors was insufficient to either send to appropriate 
authorities for verification of those stressors, or to 
research his Army record.  The RO then listed the information 
the Veteran had provided to conduct a search, including the 
unit to which he was assigned when some of the stressors 
allegedly occurred (D Co. 23rd Engineers, Armor Division, 
tasked with clean up of enemy bunkers and field demolition, 
which required blowing up bunkers, equipment, arms, 
ammunition, missiles and weapons of mass destruction).  Given 
this information, the Board is perplexed regarding why no 
attempt was made to secure the Veteran's unit histories as 
those histories likely could verify some of the Veteran's 
alleged stressors.     

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Pursue all reasonable avenues of 
development in an attempt to verify the 
Veteran's alleged stressors (see June 10, 
2008 Memorandum for listing of stressors) 
as a member of D Company, 23rd Engineers, 
Armor Division, serving in the Southwest 
Asia theater of operations from December 
21, 1990 to June 11, 1991, by contacting 
all appropriate authorities and 
requesting those authorities to send to 
VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.

2.  If confirmation of the occurrence of 
an alleged stressor is received, prepare 
a report to this effect, which details 
the nature of the specific stressor or 
stressors established by the record.  If 
no confirmation is received, state this 
fact in a report and associate such 
report with the claims file.

3.  If at least one of the alleged 
stressors actually occurred, afford the 
Veteran a VA psychiatric examination in 
support of his claims for service 
connection for major depression and PTSD.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose all psychiatric 
disorders shown to exist, 
including, if appropriate, 
major depression and PTSD;

b) offer an opinion regarding 
the etiology of each disorder;

c) In so doing, specifically 
indicate whether each disorder 
is at least as likely as not 
related to the Veteran's 
service, including a verified 
in-service stressor;

d) refrain from relying upon an 
unverified stressor in 
determining whether the 
Veteran's in-service 
experiences were of sufficient 
severity to support a diagnosis 
of major depression and/or 
PTSD; and

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Also afford the Veteran a VA 
examination of his joints for the purpose 
of determining the etiology of his joint 
pain.  Provide the examiner with the 
Veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) note all symptoms associated with 
the Veteran's joints, including, if 
appropriate, pain; 

b) if the Veteran's reported symptom 
of joint pain objectively exists, 
opine whether such pain is due to a 
specific disease entity;  

c) if the joint pain is found to be 
due to a specific disease entity, 
opine whether the entity is at least 
as likely as not etiologically 
related to the Veteran's period of 
active service, including his 
alleged in-service smoke and fume 
inhalation from burning oil wells, 
and exposure to sarin oil, nerve 
agents and radiation from burning 
missile metals;  

d) for joint pain not shown to be 
due to a specific disease entity, 
indicate whether the symptom 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, such 
as fibromyalgia, which is defined by 
a cluster of signs or symptoms; 

e) if the joint pain represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Afford the Veteran a VA examination 
of his skin for the purpose of 
determining the etiology of his skin 
rashes, abnormal growths and cysts.  
Provide the examiner with the Veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) note all symptoms associated with 
all areas of the Veteran's skin, 
including, if appropriate, rashes, 
abnormal growths, acne, cysts and 
residuals of excised cysts, skin 
tags and warts; 

b) if the Veteran's reported skin 
symptoms objectively exist, opine 
whether they are due to a specific 
disease entity;  

c) if the symptoms are found to be 
due to a specific disease entity, 
opine whether that entity is at 
least as likely as not etiologically 
related to the Veteran's period of 
active service, including his 
alleged in-service smoke and fume 
inhalation from burning oil wells, 
and exposure to sarin oil, nerve 
agents and radiation from burning 
missile metals;  

d) for skin symptoms not shown to be 
due to a specific disease entity, 
indicate whether they represent an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

e) if the skin symptoms represent an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Afford the Veteran a VA examination 
for the purpose of determining the 
etiology of his chronic fatigue.  Provide 
the examiner with the Veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) note whether the Veteran has 
chronic fatigue; 

b) if such fatigue objectively 
exists, opine whether it is due to a 
specific disease entity;  

c) if it is found to be due to a 
specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
Veteran's period of active service, 
including his alleged in-service 
smoke and fume inhalation from 
burning oil wells, and exposure to 
sarin oil, nerve agents and 
radiation from burning missile 
metals;  

d) if it is not shown to be due to a 
specific disease entity, indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the Veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, such as 
chronic fatigue syndrome, which is 
defined by a cluster of signs or 
symptoms; 

e) if the Veteran's fatigue 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Afford the Veteran a VA examination 
for the purpose of determining the 
etiology of his shrinking testicles.  
Provide the examiner with the Veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) note all symptoms associated with 
the Veteran's genitourinary system, 
including, if appropriate, shrinking 
testicles; 

b) if shrinking testicles 
objectively exist, opine whether 
they are due to a specific disease 
entity;  

c) if they are found to be due to a 
specific disease entity, opine 
whether the entity is at least as 
likely as not etiologically related 
to the Veteran's period of active 
service, including his alleged in-
service smoke and fume inhalation 
from burning oil wells, and exposure 
to sarin oil, nerve agents and 
radiation from burning missile;  

d) if they are not shown to be due 
to a specific disease entity, 
indicate whether they represent an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

e) if the Veteran's shrinking 
testicles represent an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness or a chronic multisymptom 
illness, also describe the extent to 
which the illness has manifested; 
and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  Readjudicate the claims being 
remanded.  If any benefit sought is not 
granted, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  No action is required of the Veteran 
unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


